 


109 HR 3143 IH: Major Regulation Cost Review Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3143 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Barrett of South Carolina (for himself, Mr. Gingrey, Mrs. Musgrave, Mr. Hostettler, Mr. Brady of Texas, Mr. Garrett of New Jersey, Mr. Akin, Mr. Wicker, Mr. Goode, Mr. Kuhl of New York, Mr. Miller of Florida, Mr. Istook, Mr. Chocola, Mr. Wilson of South Carolina, Mrs. Cubin, Mr. Flake, Mr. Brown of South Carolina, Mr. Weldon of Florida, Mr. Pence, Mr. Wamp, Mr. Gutknecht, Mr. Feeney, Mr. Royce, Mr. Terry, Ms. Hart, Mr. Jones of North Carolina, Mr. Chabot, Mrs. Myrick, Mr. Cantor, Mr. Rohrabacher, Mr. Tancredo, Mr. Bishop of Utah, Mr. McHenry, and Mr. Souder) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require agencies to review all major rules within 10 years after issuance, including a cost-benefit analysis using a standard government-wide methodology, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Major Regulation Cost Review Act of 2005. 
2.Requirement for periodic review of all major rules 
(a)RequirementChapter 6 of title 5, United States Code, is amended by inserting after section 610 the following new section: 
 
610a.Periodic review of major rules 
(a) Requirement for review of major rulesNot later than 180 days after the date of the enactment of the Major Regulation Cost Review Act of 2005, each agency shall publish in the Federal Register a plan for the periodic review of all the major rules issued by the agency. Such plan may be amended by the agency at any time by publishing the revision in the Federal Register. 
(b)Purpose of reviewThe purpose of the review shall be to determine whether such rules should be continued without change, or should be amended or rescinded, consistent with the stated objectives of applicable statutes. 
(c)Review within five yearsThe plan shall provide for the review of all such agency rules existing on the effective date of the Major Regulation Cost Review Act of 2005 within five years after that date and for the review of such rules adopted after such effective date within five years after the publication of such rules as the final rule. If the head of the agency determines that completion of the review of existing rules is not feasible by the established date, the head of the agency shall so certify in a statement published in the Federal Register and may extend the completion date by one year at a time for a total of not more than five years. 
(d)Factors to considerIn reviewing major rules in a manner consistent with the stated objectives of applicable statutes, the agency shall consider the following factors: 
(1)The continued need for the rule. 
(2)The nature of complaints or comments received concerning the rule from the public. 
(3)The complexity of the rule. 
(4)The extent to which the rule overlaps, duplicates, or conflicts with other Federal rules, and, to the extent feasible, with State and local governmental rules. 
(5)The length of time since the rule has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule. 
(e)Cost-benefit analysisThe review shall include a cost-benefit analysis of the rule, using the standard cost-benefit methodology included in Office of Management and Budget Circular A–4 (relating to regulatory analysis and issued September 17, 2003). The cost-benefit analysis shall include an identification and consideration of a range of less costly regulatory alternatives. 
(f)Publication of list of rules to be reviewedEach year, each agency shall publish in the Federal Register a list of the major rules which are to be reviewed pursuant to this section during the succeeding 12 months and which are to be included in the accounting statement and associated report submitted to Congress by the Director of the Office of Management and Budget under paragraph (4) of section 624(a) of the Treasury and General Government Appropriations Act, 2001 (as added by section 3 of the Major Regulation Cost Review Act of 2005). The list shall include a brief description of each such major rule and the need for and legal basis of such rule, and shall invite public comment upon the rule. 
(g)Major rule definedIn this section, the term major rule has the meaning provided by section 804 of this title.. 
(b)Clerical AmendmentThe table of sections for chapter 6 of title 5, United States Code, is amended by inserting after the item relating to section 610 the following new item: 
 
 
610a. Periodic review of major rules. 
3.Requirements for OMB relating to annual accounting statement 
(a)Requirement to include list of rules to be reviewed in annual accounting statementSection 624(a) of the Treasury and General Government Appropriations Act, 2001 (as enacted into law by Public Law 106–554; 114 Stat. 2763A–161), is amended— 
(1)by striking and at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(4) a list of the major rules which are to be reviewed by each agency, during the year following the year in which the statement and report are submitted, pursuant to section 610a of title 5, United States Code.. 
(b)Requirement to use agency cost-benefit estimates in annual accounting statementSection 624 of the Treasury and General Government Appropriations Act, 2001 (as enacted into law by Public Law 106–554; 114 Stat. 2763A–161), is amended— 
(1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and 
(2)by inserting after subsection (a) the following new subsection: 
 
(b)Use of agency cost-benefit analyses requiredTo carry out subsection (a), the Director of the Office of Management and Budget shall require each agency annually to submit to the Office of Management and Budget the cost-benefit analyses conducted under section 610a of title 5, United States Code, for major rules of the agency during the preceding year.. 
 
